                                                                                Case 3:18-cv-01876-WHA Document 61 Filed 03/11/21 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3                            IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          5
                                                                          6
                                                                              PRINCE F. TSETSE,                                       No. C 18-1876 WHA (PR)
                                                                          7
                                                                                             Petitioner,                              ORDER DENYING MOTION
                                                                          8                                                           FOR RECONSIDERATION;
                                                                                v.                                                    GRANTING EXTENSION OF TIME
                                                                          9                                                           TO SHOW CAUSE
                                                                              ROBERT NEUSCHMID,
                                                                         10                                                           (Dkt. No. 60)
                                                                                             Respondent.
                                                                         11                                                /
United States District Court




                                                                         12
                               For the Northern District of California




                                                                                     Petitioner, a California prisoner proceeding pro se, filed this habeas petition under 28
                                                                         13
                                                                              U.S.C. § 2254 challenging his conviction in state court. Respondent filed a motion to dismiss,
                                                                         14
                                                                              which was granted in part and denied in part. Respondent has filed a motion for leave to file a
                                                                         15
                                                                              motion for reconsideration from the Order ruling on the motion to dismiss (“Order”).
                                                                         16
                                                                                     No pre-judgment motion for reconsideration under Local Rule 7-9 may be brought
                                                                         17
                                                                              without leave of court. See Civil L.R. 7-9(a). The moving party must specifically show: (1)
                                                                         18
                                                                              that at the time of the motion for leave, a material difference in fact or law exists from that
                                                                         19
                                                                              which was presented to the court before entry of the interlocutory order for which the
                                                                         20
                                                                              reconsideration is sought, and that in the exercise of reasonable diligence the party applying for
                                                                         21
                                                                              reconsideration did not know such fact or law at the time of the interlocutory order; or (2) the
                                                                         22
                                                                              emergence of new material facts or a change of law occurring after the time of such order; or (3)
                                                                         23
                                                                              a manifest failure by the court to consider material facts which were presented to the court
                                                                         24
                                                                              before such interlocutory order. See Civil L.R. 7-9(b).
                                                                         25
                                                                                     Respondent moves for reconsideration of the partial denial of the motion to dismiss on
                                                                         26
                                                                              the grounds that his failure to file a reply brief was based on his attorney’s inadvertent
                                                                         27
                                                                              misinterpretation of the local rules. An attorney’s misinterpretation of the law, including local or
                                                                         28
                                                                              federal procedural rules, is not one of the grounds for granting leave to file a motion for
                                                                                Case 3:18-cv-01876-WHA Document 61 Filed 03/11/21 Page 2 of 2



                                                                          1   reconsideration under Local Rule 7-9. Respondent does not argue, or show, a material
                                                                          2   difference in fact or law from what was presented in the motion that respondent did not know
                                                                          3   about despite the exercise of reasonable diligence, a change in material facts or law since the
                                                                          4   Order, or a failure by the court to consider material facts presented to the court. See Civil L.R.
                                                                          5   7-9(b). Accordingly, the motion for reconsideration DENIED. This does not preclude respondent
                                                                          6   from presenting the arguments in his reply brief; he may include such arguments in the answer.
                                                                          7          Respondent shall file an answer and show cause why the petition should not be granted,
                                                                          8   as provided in the Order. The deadline for doing so is extended, to and including April 25, 2021.
                                                                          9   A traverse is due on or before May 23, 2021. Respondent shall not file any more motions to
                                                                         10   dismiss, but may include in the answer any arguments regarding procedural default that have not
                                                                         11   already been considered.
United States District Court




                                                                         12          IT IS SO ORDERED.
                               For the Northern District of California




                                                                         13
                                                                         14   Dated: March        8    , 2021.
                                                                                                                            WILLIAM ALSUP
                                                                         15                                                 UNITED STATES DISTRICT JUDGE
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               2
